In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-13-00500-CR
                             ____________________

                       MICHAEL WEBB JR., Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 12-15565
________________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Michael Webb Jr. entered a

plea of guilty to the offense of burglary of a building. See Tex. Penal Code Ann. §

30.02 (West 2011). The trial court found the evidence sufficient to find Webb

guilty, but deferred finding him guilty. The trial court placed Webb on community

supervision for four years and assessed a fine of $500. The State subsequently

filed a motion to revoke Webb’s community supervision. Webb pled “true” to

violating a condition of his community supervision. After a hearing on the State’s


                                        1
motion to revoke, the trial court found that Webb violated a condition of his

community supervision order, found Webb guilty of burglary of a building,

revoked Webb’s community supervision, and imposed a sentence of two years of

confinement.

      Webb’s appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel’s brief presents his professional evaluation of the record and concludes

there are no arguable grounds to be advanced in this appeal. Counsel provided

Webb with a copy of this brief. We granted an extension of time for appellant to

file a pro se brief. We received no response from Webb.

      After reviewing the clerk’s record and the reporter’s record, it is apparent

that the trial court assessed restitution in the written judgment that it did not

impose in the oral rendition of judgment. When the oral pronouncement of a

sentence and the written judgment conflict, the oral pronouncement controls.

Taylor v. State, 131 S.W.3d 497, 500, 502 (Tex. Crim. App. 2004). When Webb

received deferred adjudication, he was ordered to pay $1,500 in restitution to the

victim of his offense. However, when a trial court adjudicates guilt, the order

adjudicating guilt sets aside the order deferring adjudication. Taylor, 131 S.W.3d at

501-02. Because the trial court did not orally pronounce the restitution award when


                                         2
it sentenced Webb, the trial court erred by including it in the final written

judgment. Therefore, the restitution award must be deleted from the judgment. See

Taylor, 131 S.W.3d at 502; see also Alexander v. State, 301 S.W.3d 361, 364 (Tex.

App.—Fort Worth 2009, no pet.) (affirming trial court’s judgment as modified

where judgment included payment of restitution that was not orally pronounced).

We modify the trial court’s written judgment to delete the restitution award of

$1,500.

      After reviewing the appellate record and the Anders brief, we find no other

arguable grounds for appeal. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief Webb’s appeal. Compare Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). As modified, we affirm the trial

court’s judgment.1

      AFFIRMED AS MODIFIED.

                                            ______________________________
                                               CHARLES KREGER
                                                    Justice
Submitted on April 1, 2014
Opinion Delivered April 9, 2014
Do not publish

Before McKeithen, C.J., Kreger, and Horton, JJ.


      1
         Webb may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        3